Title: To Thomas Jefferson from Mercy Otis Warren, 5 January 1805
From: Warren, Mercy Otis
To: Jefferson, Thomas


                  
                     Sir,
                     Plymouth, Ms. Jany: 5th. 1805.
                  
                  I take the liberty to direct to the President of the United States, the Prospectus of a work, of which the author indulges the flattering anticipation that it will accord with his opinions, and that in manner and style, it may be approved by the correct taste of Mr. Jefferson.
                  This is a mark of bold ambition.—Thus as usual, human vanity prompts to raise expectation high.—If disappointed, your candour will lend a veil, to cover the presumption.
                  The President will pardon this momentary interruption, from one who subscribes with high respect and esteem, his 
                  most Obedt. Hume: Servt
                  
                     Mercy Warren 
                     
                  
               